Upon the Complainants humble Petition this day preferred to this Court for the reasons therein contained It was Ordered That a Replication be filed in this Cause as soon as possible.
Intr
John Bucknall Deputy Register
Upon the humble petition of Jane Keys this day preferred to this Hon-ourable Court For the reasons therein contained It was Ordered That Mr. Whitaker (of Council with Fayrer Hall a Complainant in this Honourable Court) do answer the Same.
Intr
John Bucknall Deputy Register
Upon one other humble petition of Jane Keys this day likewise preferred to this Honourable Court For reasons therein contained It was Ordered That Mr. Whitaker of Council with Fayrer Hall a Complainant in this honourable Court Do answer the same.
Intr.
John Bucknall Deputy Register